Title: To Benjamin Franklin from Richard Bache: Two Letters, 17 July 1781
From: Bache, Richard
To: Franklin, Benjamin


I.
Dear & Hond. Sir
Philadelphia July 17th. 1781
I had the pleasure of writing to you very fully under date of the 19h. & 22d: Ulto. by the Captains Josiah & Proule— when I sent you two more of the Indian spelling Books, & Newspapers, both Dutch & English, up to the latter date; I now commit to the care of Mr. Saml. Griffiths, the son of your old Friend Mr. Wm. Griffiths another bundle of Newspapers; this young Gentleman I have taken the Liberty to introduce to you; you will find him deserving your attentions; Temple I suppose will recollect him, as he went to School with him; I must beg Temple’s particular notice of him—
I have the pleasure to tell you the Family is well, we expect an increase of it in two or three Months, Sally writes to you & Benny by this opportunity, I have therefore little else to add, than to repeat a hint I gave in one of my late Letters, that your French Friends whom you do me the honor to introduce to me, like Vin rouge, better than Madeira— I am Dear & Hond. Sir Your ever affectionate son
Rich. Bache
Dr. Franklin
 
Addressed: Dr. Franklin
 
II.
Dear & Hond: Sir
Philadelphia July 17th. 1781.
I hope this will be handed you by Mr. Samuel Griffiths, Son of your old Friend Mr. William Griffith’s decd.; who goes to France with a view of improving himself in the Study of Physick; As a deserving young Gentleman, of good Character, I recommend him to your Notice & Patronage;— Temple’s Attentions will not be wanting, I am sure—I am ever Dear & Hond. Sir Your Affectionate Son
Rich. Bache
Dr. Franklin
 
Addressed: His Excelly: / Dr. Benjamin Franklin / Minister Plenepoy. at the Court / of / Versailles / Favored by Mr. Griffiths
